 


110 HR 5274 IH: To reduce temporarily the duty on Imidacloprid Pesticides.
U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5274 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2008 
Mrs. Capito introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reduce temporarily the duty on Imidacloprid Pesticides. 
 
 
1.Imidacloprid Pesticides 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Products containing 1-[(6-Chloro-3-pyridiyl)methyl]-N-nitro-2-imidazolidinimine (CAS No. 138261–41–3) (provided for in subheading 3808.91.25)4.2%No changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
